Upon Motion made by Mr. Andrew Rutledge 47 on the behalf of the *365Plaintiff, that a Writt of Ne exeat Regno do issue against Jacob Woolford the Defendant, It was Ordered accordingly.
Alexr Stewart Deputy Register in Cane.

 Andrew Rutledge (c. 1709-1755), attorney at law, was the first of this family to arrive in South Carolina, and is said to have come from North Ireland about 1730. Succcessful in law, . *365he was elected to Commons House and chosen speaker. He married Sarah (Boone), widow of Hugh Hext, but left no descendants. His brother, Dr. John Rutledge, was the father of John Rutledge, statesman and jurist; of Edward Rutledge, signer of the Declaration of Independence: and of Hugh Rutledge, chancellor of the court of equity (SCHGM, XXXI, 11-14).